ACCEPTED
                                                                                                  06-15-00072-CV
                                                                                       SIXTH COURT OF APPEALS
                                                                                             TEXARKANA, TEXAS
                                                                                             10/5/2015 4:05:59 PM
                                                                                                 DEBBIE AUTREY
                                                                                                           CLERK

                                          No. 06-15-00072-CV
                                          No. 06-15-00072-CV

                              IN
                              IN THE
                                 THE SIXTH
                                     SIXTH DISTRICT
                                           DISTRICT COURT
                                                     COURT OF
                                                            OF APPEALS
                                                                APPEALS
                                                                                 FILED IN
                                       AT TEXARKANA,
                                       AT TEXARKANA, TEXAS
                                                        TEXAS             6th COURT OF APPEALS
                          _________________________________________________ TEXARKANA, TEXAS
                                           HALEY BROWN,                   10/5/2015 4:05:59 PM
                                                         Petitioner/Appellant,DEBBIE AUTREY
                                                         Petitioner/Appellant,
                                                  v.
                                                  v.                              Clerk

                                RK HALL
                                RK HALL CONSTRUCTION,
                                         CONSTRUCTION, LTD.,
                                                         LTD.,
                          RKH CAPITAL,
                          RKH  CAPITAL, LLC
                                        LLC AND
                                             AND STACY
                                                 STACY LYON
                                                        LYON D/B/A
                                                               D/B/A
                             LYON
                             LYON BARRICADE
                                   BARRICADE &   CONSTRUCTION,
                                               & CONSTRUCTION,
                                                    Respondents/Appellees.
                                                    Respondents/Appellees.
                      __________________________________________________

                            Appealed from
                            Appealed from the 62nd Judicial
                                          the 62nd Judicial District
                                                            District Court,
                                                                     Court,
                                       Lamar County,
                                       Lamar  County, Texas,
                                                       Texas,
                                The Honorable Will Biard, Presiding
                      __________________________________________________

                      NOTICE OF
                     NOTICE   OF APPEARANCE
                                 APPEARANCE ON ON BEHALF
                                                   BEHALF OFOF
             RESPONDENT/APPELLEE R.K. HALL CONSTRUCTION, LTD.
         __________________________________________________________________

                   The following counsel
                   The following counsel hereby
                                         hereby make
                                                make their appearance as
                                                     their appearance as counsel
                                                                         counsel of record for
                                                                                 of record for

         Respondent/Appellee R.K.
         Respondent/Appellee      Hall Construction,
                             R.K. Hall Construction, Ltd.:
                                                     Ltd.:



                                   Brett L.
                                   Brett L. Myers
                                            Myers (Lead
                                                   (Lead Counsel)
                                                         Counsel)
                                   Texas  State Bar
                                   Texas State  Bar No.
                                                    No. 00788101
                                                        00788101
                                   Blair M.
                                   Blair M. Partlow
                                            Partlow
                                   Texas  State Bar
                                   Texas State  Bar No.
                                                    No. 24013299
                                                        24013299
                                   FOX
                                   FOX ROTHSCHILD
                                         ROTHSCHILD LLP    LLP
                                   Two   Lincoln Centre
                                   Two Lincoln   Centre
                                   5420  LBJ Freeway,
                                   5420 LBJ   Freeway, Suite
                                                        Suite 1200
                                                              1200
                                   Dallas, Texas
                                   Dallas, Texas 75240
                                                 75240




                                                     11
31768327.1/138307.00250
31768327.1/138307.00250
                                               Respectfully submitted,
                                               Respectfully submitted,




                                                 By:
                                                 By:
                                                         Brett L.
                                                         Brett L. Myers
                                                                  Myers
                                                         State
                                                         State Bar
                                                               Bar No.
                                                                   No. 00788101
                                                                       00788101
                                                         Blair M.
                                                         Blair M. Partlow
                                                                  Partlow
                                                         State
                                                         State Bar
                                                               Bar No.
                                                                   No. 24013299
                                                                       24013299
                                                 FOX ROTHSCHILD LLP
                                                 Two  Lincoln Centre
                                                 Two Lincoln   Centre
                                                 5420 LBJ Freeway, Suite 1200
                                                 Dallas, Texas
                                                 Dallas,        75240
                                                         Texas 75240
                                                 972-991-0889
                                                 972-991-0889
                                                 972-404-0516
                                                 972-404-0516 — – Fax
                                                                  Fax
                                                 bmyers@foxrothschild.com
                                                 bmyers@foxrothschild.com
                                                 bpartlow@foxrothschild.com
                                                 bpartlow@foxrothschild.com
                                                 ATTORNEYS FOR
                                                 ATTORNEYS        FOR DEFENDANTS,
                                                                       DEFENDANTS, RK
                                                                                   RK
                                                 HALL CONSTRUCTION, LTD.

                                 CERTIFICATE OF
                                 CERTIFICATE OF SERVICE
                                                SERVICE
                                th
       II certify
          certify that
                  that on
                       on the
                          the 55th day of
                                   day    October, 2015,
                                       of October,  2015, aa true and correct
                                                             true and correct copy
                                                                              copy of the foregoing
                                                                                   of the foregoing was
                                                                                                    was
served on
served on the
           the following
                following counsel
                           counsel ofof record,
                                        record, via
                                                via electronically
                                                    electronically and/or
                                                                   and/or via
                                                                          via facsimile•
                                                                              facsimile:


Kevin W.
Kevin W. Vice
          Vice                                         Greg K.
                                                       Greg  K. Winslett
                                                                Winslett
Dale H.
Dale H. Henley
        Henley                                         W. Edward
                                                       W. Edward Carlton
                                                                   Carlton
Vice &
Vice & Henley,
        Henley, PLLC
                PLLC                                   Quilling, Selander,
                                                       Quilling, Selander, Lownds,
                                                                           Lownds, Winslett
                                                                                    Winslett
5368
5368 State
     State Highway
           Highway 276
                    276                                & Moser,
                                                       & Moser, P.C.
                                                                 P.C.
Royse City,
Royse City, Texas 75189
            Texas 75189                                2001 Bryan
                                                       2001  Bryan Street,
                                                                   Street, Suite
                                                                           Suite 1800
                                                                                 1800
469/402-0461—
469/402-0461  – Fax
                Fax                                    Dallas, Texas
                                                       Dallas, Texas 75201
                                                                     75201
kvice@mmvllp.com                                       214/871-2111—
                                                       214/871-2111   – Fax
dhenley@mmvllp.com
dhenley@mmvllp.com                                     gwinslett@qslwm.com
                                                       gwinslett@qs1wm.com
                                                       ecarlton@qslwm.com
                                                       ecarlton@qs1wm.com




                                                         BLAIR M. PARTLOW




                                                  22
31768327.1/138307.00250
31768327.1/138307.00250